DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed July 6, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 112 (New Matter)
Claims 21-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Rejection is maintained. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “does not contain any detergents for eliminating oral bacteria”. Although detergents are mentioned in the instant specification, detergents for 

Response to Arguments
The Examiner submits that the instant specification discloses detergents but does not disclose that the detergents themselves eliminate oral bacteria. The instant specification discloses “The majority of these products are designed to clean the mouth, teeth and gums using abrasives and detergents.” This disclosure does not necessarily indicate that the detergents eliminate oral bacteria, all detergents eliminate bacteria, or which detergents eliminate bacteria. If all detergents eliminated bacteria, one would reasonably conclude that recitation of no detergents would be sufficient. Therefore the rejection is maintained. 

Claim Rejections - 35 USC § 112 – Indefiniteness 

Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Rejection is maintained. 
The claims recite that the composition “does not contain any detergents for eliminating oral bacteria”. However it is not clear what detergents are included or excluded by this limitation.
Response to Arguments


Claim Rejections - 35 USC § 103 – Obviousness 
1) Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053). The Rejection is maintained. 
Zhao et al. disclose toothpaste compositions comprising a combination of vitamin C, vitamin E and coenzyme Q10 (ubiquinone). The toothpaste comprises a combination of calcium carbonate, silica, glycerol, water, vitamin C, vitamin E, coenzyme Q10 and propolis extract (Example 13). The toothpaste are used to maintain teeth and oral health (paragraph 6). The compositions may also be used to treat periodontal disease and inhibit plaque.  The detergent used does not appear to have antibacterial properties. The compositions are formulated into toothpastes and therefore would require a toothbrush to apply the compositions. Further brushing the teeth would require to make a slurry. Therefore the toothpaste would meet the method steps of the instant claims. 
Zhao et al. differ from the instant claims insofar as it does not disclose Vitamin D and Vitamin K2.
Gordeladze et al. disclose that K2 M4/M7 have antioxidant properties that improve oral health (Abstract). 

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used menaquinone-7 (vitamin K2) in the composition of Zhao et al. because it treats bone conditions and is an antioxidant to promote dental health. This would be suitable for treating conditions associated with periodontal disease, which also affects the bone in the oral cavity. 

Response to Arguments
The Examiner submits that in regard to Mousa et al., although vitamin K2 was mentioned in the background, the background provided the properties of vitamin K2. One of ordinary skill in the art would be motivated to use vitamin K2 based on this disclosure and to obtain the property of treating bones. In regard to vitamin K2 not being in a toothpaste, Gordeladze et al. disclose that vitamin K2 has antioxidant properties and improve oral health. Therefore it would have been obvious to use the vitamin K2 in a toothpaste composition for treating periodontal disease. Further the motivation is to add vitamin K2 is supported by cited precedent. Therefore the motivation to combine is supported. In regard to claim 30 reciting “consists”, the claims dependent on claim 30 add more components to the operative constituent. Therefore it would appear other 

2) Claims 22-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053) in further view of Changoer et al. (WO 2016100516). The Rejection is maintained. 
Zhao et al. in view of Gordeladze et al. and Mousa et al. is discussed above and differs from the instant claims insofar as it does not disclose cannabidiol.
Changoer et al. disclose oral care compositions comprising cannabinoids, which includes cannabidiol. The oral care composition disclosed in this application may be a tooth paste, a tooth powder, or a mouthwash solution. The oral care composition may be used to treat oral infectious disease, including periimplantitis, periodontitis, oral mucositis, and dental pain (Abstract). Cannabidiol has anti-bacterial properties with a fast acting mechanism (paragraphs 0013-0014). Other actives include lactoferrin (a prebiotic), which attacks biofilm bacteria and speeds up wound healing (paragraph 0046). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used cannabidiol in the composition of Zhao et al. in view of 
In regard to claim 28, the composition would be swished in the mouth when brushing and spat out of the mouth because these are steps of brushing teeth. 

Response to Arguments
The Examiner submits that Changoer was used for its disclosure of cannabidiol and not for the other components disclosed by the reference. Further Changoer does not appear to teach away from using cannabidiol in other oral care compositions. Further Applicant does not appear to define what detergents have the property of eliminating oral bacteria. A cleaning detergent is not necessarily an antibacterial detergent. In regard to cannabidiol providing anti-bacterial properties, the instant claims recite cannabidiol and the antibacterial property of cannabidiol is inherent to cannabidiol. Furthermore antibacterials are specific and don’t treat all bacteria. An antibacterial can be effective in eliminating bad bacteria without the elimination healthy bacteria. Each component of the instant claims have been disclosed in oral care compositions and Applicant has not shown that the combination would produce more than what would be expected by one of ordinary skill in the art. Therefore it would have been obvious to combine these components absent of evidence to the contrary.  

3) Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730)  in view of Gordeladze et al. (March 2017),  Mousa et al. (US 
Zhao et al. in view of Gordeladze et al., Mousa et al. and Changoer et al. is discussed above and differs from the instant claims insofar as it does not disclose selenium, lignite and biotin.
Hermann et al. disclose oral care compositions. The compositions may comprise actives such as an antioxidant including selenium (paragraph 0075) and vitamins such as biotin (paragraph 0076).
Schmidt et al. disclose abrasive compositions that may be formulated into oral care compositions. Conventional abrasives and/or natural or synthetic waxes include beeswax, Carnauba wax or lignite wax.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used selenium, biotin, and lignite wax in the composition to obtain their known function as antioxidants, vitamins and binding agents. 

Response to Arguments
The Examiner submits that Hermann et al. and Schmidt et al. cure the deficiencies of Zhao et al. in view of Gordeladze et al., Mousa et al. and Changoer et al. by disclosing selenium, lignite and biotin. It would have been obvious to have added these components to obtain their known functions of antioxidants, vitamins and binding agents. Therefore the rejection is maintained. 

4) Claims 25-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2012068730) in view of Gordeladze et al. (March 2017) and Mousa et al. (US 8,563,053) and Changoer et al. (WO 2016100516) in further view of Hermann et al. (US 9,987,217) and Schmidt et al. (US 4,440,745) in further view of Trivedi et al. (US 2012/0237456).  The Rejection is maintained. 
Zhao et al. in view of Gordeladze et al., Mousa et al., Changoer et al., Hermann et al. and Schmidt et al. is discussed above and differs from the instant claims insofar as it does not disclose Astragalus, cranberry extract and Ocimum tenuiflorum.
Trivedi et al. disclose oral care compositions that may be formulated into toothpastes (paragraph 0071). Antibacterials include cranberry extracts (paragraph 0052). Other extracts may be used and can be used so long as they enhance the antibacterial, anti-inflammatory, and antioxidant effects of the composition. These include holy basil (Ocimum tenuiflorum). Thickening agents are used to formulate the toothpastes and include tragacanth gum (Astragalus). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used tragacanth gum as a thickening agent, and cranberry extract and holy basil as antibacterial agents to obtain their known function and for their suitability for oral care compositions. 

Response to Arguments


Conclusion
Claims 21-36 are rejected.
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612